DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, 13 and 15-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Aso (US 2016/0368370).
Aso discloses an operating fluid container (fuel tank 10) for a motor vehicle for accommodating an operating fluid, wherein the operating fluid container (fuel tank 10) has a compensation container (bag shaped member 16) that is at least indirectly fluidically connected to the atmosphere (ATM), wherein the operating fluid container has the following features: the compensation container is situated within the operating fluid container in such a way that an outer surface of a compensation container upper shell (upper half) is situated opposite from an inner surface of an operating fluid container upper shell (upper half); in the event of positive pressure in the operating fluid container relative to the atmosphere (ATM), a compensation container volume decreases; and in the event of negative pressure in the operating fluid container relative to the atmosphere (ATM), the compensating container volume increases, wherein the compensation container upper shell opposite from the operating fluid container upper shell has a shape (planar shape), at least in sections, that is complementary to the operating fluid container upper shell.
Re claims 2 and 3, whether in a compressed state or in an expanded state, the shape is complementary.
Re claim 9, the compensation container is joined to the operating fluid container at certain points where pipe 24 and meter 32 are connected to both containers.
Re claims 10 and 11, Fig. 4 shows the compensation container layers with a metal film 20 barrier layer impermeable to gaseous components of the operating fluid container
Re claim 13, the structural construction of a bag having an upper half and a lower half is consistent with a circumferential weld or adhesive bond of the two halves of the bag to each other.
Re claim 15, the cross sectional area of the compensation container, in top view of Fig. 3, corresponds to more than 30% of the cross sectional area of the operating fluid container.
Re claim 16, the compensation container lower shell shape (rectangular) is complementary to the compensation container upper shell shape (rectangular).
Re claim 17, the compensation container lower shell shape (rectangular) is complementary to the operating fluid container lower shell shape (rectangular).

Claim(s) 1-5, 7, 9, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Holzer (DE 3901978).
Holzer discloses an operating fluid container (fuel tank 1) for a motor vehicle for accommodating an operating fluid, wherein the operating fluid container (fuel tank 1) has a compensation container (thin-walled flexible air tank 5, 7, 9, 14) that is at least indirectly fluidically connected to the atmosphere (ATM), wherein the operating fluid container has the following features: the compensation container is situated within the operating fluid container in such a way that an outer surface of a compensation container upper shell (upper half) is situated opposite from an inner surface of an operating fluid container upper shell (upper half); in the event of positive pressure in the operating fluid container relative to the atmosphere (ATM), a compensation container volume decreases; and in the event of negative pressure in the operating fluid container relative to the atmosphere (ATM), the compensating container volume increases, wherein the compensation container upper shell opposite from the operating fluid container upper shell has a shape (planar shape), at least in sections, that is complementary to the operating fluid container upper shell.
Re claims 2 and 3, whether in a compressed state or in an expanded state, the shape is complementary.
Re claims 4 and 5, the rigidity of the upper shell (upper half) including sidewall 7 is greater than the rigidity of the lower shell (lower half) including folds 9.
Re claim 7, the compensation container upper shell has a reinforcement structure (collar 14) for increasing rigidity.
Re claim 9, the compensation container is joined to the operating fluid container at certain points where pipe 38 is connected to both containers.
Re claim 13, the structural construction of a bag having an upper half and a lower half is consistent with a circumferential weld or adhesive bond of the two halves of the bag to each other.
Re claim 16, the compensation container lower shell shape (rectangular) is complementary to the compensation container upper shell shape (rectangular).
Re claim 17, the compensation container lower shell shape (rectangular) is complementary to the operating fluid container lower shell shape (rectangular).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Kim (US 7231933).
Aso fails to disclose a splash protection wall. Kim teaches a splash protection wall (movable wall 29) with a compensation container situated within the operating fluid container interior resting against the splash protection wall.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a splash protection wall to reduce the travel distance of the operating fluid which reduces the splash and reduces the distance fuel travels to pump inlet 11 allowing better operating when fuel level is low.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Carter (US 2004/0173624).
Re claim 6, Aso fails to disclose a difference in wall thickness.  Figure 3 of Carter teaches an embodiment of a container with the compensation container (diaphragm assembly 310) comprising two shells (first portion 336 and second portion 338), both portions having thicker portions at joints and thinner portions along portions spaced from joints, such that a thickness of the compensation container upper shell at joint portion is thicker than a thickness of the compensation container lower shell at portion spaced from joint.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify thickness of upper and lower shells such that portions near joints are thicker to reinforce the compensation container at these joint portions so that bag doesn’t rupture or tear.
Re claim 8, Aso fails to disclose a detachable connection of the compensation container.  Figure 3 and 4 of Carter teach that the o-ring 344 of the upper shell is detachably connected between  a fitting 356 at flange 372 and ring-shaped seat 354.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the connection to be detachable to replace the compensation container when worn or damaged.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733